Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Oren on August 4th, 2022.
The application has been amended as follows: 
Amend claim 1 as follows: A first cleaning apparatus comprising:
	a first cleaning bath;
	a cover provided at an upper part of the first cleaning bath;
	a drainage portion provided at a lower part of the first cleaning bath;
	a first cleaning unit and a second cleaning unit provided respectively at a first side surface and a second side surface in the first cleaning bath; and
	
	a first moving unit configured to move the first cleaning unit horizontally within the first cleaning bath;
	a second moving unit configured to move the second cleaning unit horizontally within the first cleaning bath;
	wherein the first and second moving units allow the first and second cleaning units to be moved horizontally towards or horizontally away from each other;
	wherein each of the first and second cleaning units separately comprises:
		a plurality of cleaning solution supply pipes each provided at a different height;
		a valve separately provided at each of the plurality of cleaning solution supply pipes; and
		a plurality of nozzles provided at each separate one of the plurality of cleaning solution supply pipes[[,]]; 
	wherein the plurality of nozzles provided at a first pipe of the cleaning solution pipes of the first cleaning unit have a same first cleaning solution spray angle; 
	wherein the plurality of nozzles provided at another one of the cleaning solution supply pipes of the first cleaning unit have a different cleaning solution spray angle as compared to the first cleaning solution spray angle of the plurality of nozzles at the first pipe of the first cleaning unit[[,]]; 
	 n (n being an integer of 2 or more) a vertical direction, and the second cleaning unit comprises n cleaning solution supply pipes disposed in a vertical direction[[,]];
	wherein the first cleaning solution supply pipe of the first cleaning unit is a vertically highest cleaning solution pipe of the cleaning solution pipes of the first cleaning unit; 
	wherein an n-th cleaning solution supply pipe of the first cleaning unit is a vertically lowest cleaning solution supply pipe of the cleaning solution supply pipes of the first cleaning unit;
	wherein an n-th cleaning solution supply pipe of the second cleaning unit is a vertically lowest cleaning solution supply pipe of the cleaning solution supply pipes of the second cleaning unit;
	 pipe of the first cleaning unit is within ±10° relative to [[a]] horizontal a first one of the cleaning solution supply pipes of the second cleaning unit is within ±10° relative to [[a]] horizontal; and 
	
wherein the plurality of nozzles of the n-th cleaning solution supply pipe of the first cleaning unit each have a spray angle that is pointed more downwardly relative to horizontal than a plurality of nozzles provided at an m-th (m being an integer less than n) cleaning solution supply pipe of the cleaning solution supply pipes of the first cleaning unit.
Cancel claim 3.
Amend claim 6 as follows: The first cleaning apparatus according to claim 1, wherein the spray angle of the nozzles provided at the n-th pipe of the first cleaning unit is an angle of 30 to 50° downwards relative to the horizontal direction.  
Amend claim 7 as follows: The first cleaning apparatus according to claim 1, wherein the first and second cleaning units provide a cleaning solution comprising pure water (DIW) and a surfactant.  
Amend claim 8 as follows: The first cleaning apparatus according to claim 1, wherein an opening time of the valve provided at the first pipe of the first cleaning unit is longer than an opening time of the valve provided at the n-th pipe of the first cleaning unit.  
Amend claim 9 as follows: Cleaning equipment comprising:
	the first cleaning apparatus according to claim 1;
	a second cleaning apparatus disposed adjacent to the first cleaning apparatus, the second cleaning apparatus comprising a second cleaning bath, pure water stored in the second cleaning bath, an ultrasonic generation unit provided at a lower part of the second cleaning bath
	a third cleaning apparatus disposed adjacent to the second cleaning apparatus, the third cleaning apparatus comprising a third cleaning bath and a separation solution stored in the third cleaning bath, the separation solution being configured to separate a plurality of wafers from a beam; and
	a transfer apparatus configured to transfer the plurality of wafers from the third cleaning apparatus to a storage apparatus.  
Amend claim 11 as follows: The cleaning equipment according to claim 9, wherein a size of first particles separated from [[the]] wafers in the first cleaning apparatus is greater than a size of second particles separated from [[the]] wafers in the second cleaning apparatus.
Amend claim 12 as follows: The cleaning equipment according to claim 9, wherein the plurality of wafers is fixed to [[a]] the beam via a bonding layer, and the separation solution dissolves the bonding layer to individually separate the plurality of wafers from the beam in the third cleaning apparatus.
Cancel unexamined claims 15-18.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claims 1 or 9, which are the independent claim
With regard to claim 1, the most relevant prior art was the combination of U.S. 2012/0240958 by Higuchi in view of U.S. 6,416,587 to Lu used to reject claim 1 in the Non-Final Rejection dated April 15, 2022.  The combination of Higuchi in view of Lu fails to teach a first moving unit configured to move the recited first cleaning unit horizontally within the recited first cleaning bath, a second moving unit configured to move the recited second cleaning unit horizontally within the first cleaning bath, wherein the first and second moving units allow the first and second cleaning units to be moved horizontally towards or horizontally away from each other.  The combination of Higuchi in view of Lu fails to teach that wherein the spray angle of the recited nozzles provided at the recited first cleaning solution supply pipe of the first cleaning unit is within ±10° relative to horizontal, that the spray angle of the recited nozzles provided at a first one of the cleaning solution supply pipes of the second cleaning unit is within ±10° relative to horizontal, and that the plurality of recited nozzles of the n-th cleaning solution supply pipe of the first cleaning unit each have a spray angle that is pointed more downwardly relative to horizontal than a plurality of nozzles provided at an m-th (m being an integer less than n) cleaning solution supply pipe of the cleaning solution supply pipes of the first cleaning unit.  The reviewed prior art does not provide motivation to modify the apparatus of Higuchi in view of Lu in order to arrive at the invention recited by claim 1.
With regard to claim 9, the cleaning equipment recited by claim 8 includes “the first cleaning apparatus according to claim 1”, which, as discussed above, is allowable, and thus claim 9 is also allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
August 10, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714